DETAILED ACTION
This office action is in response to the amendment filed January 14, 2021 in which claims 21-29, 31-38, and 40-43 are presented for examination, claims 30 and 39 are withdrawn, and claims 1-20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Rejection for non-statutory double patenting over USPN 10,285,862 should be withdrawn in view of the Terminal Disclaimer filed January 14, 2021.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Objection to the specification should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claim 41 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 41.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 103 over several cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 32 is objected to because of the following minor informalities:  Line 6 contains the typographical error “the first surface user.”  For purposes of examination, this limitation will be interpreted as “the first surface.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26, 29, 31-34, 38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,331,136 Russell et al. (Russell) in view of USPN 4,872,217 Kitayama (Examiner notes for clarity to Applicant that this Kitayama reference is not USPN 5,435,006 Kitayama, which was relied upon in the prior office action).
Regarding claim 21, Russell discloses a sleep mask apparatus (10 of Figs. 1-2 and 4-5) (col. 1, lines 31-68) for use over a user’s eyes (see Figs. 4-5), the sleep mask apparatus comprising:  
an opaque element (18,19,20) having an inner surface (16) and an opposing outer surface (12), the opaque element being sized and configured to extend across see Fig. 4; col. 1, lines 31-68) with the inner surface facing the user and the outer surface facing away from the user (see Figs. 1-2 and 4-5); and
a support element (14) having an opening (see Fig. 1), a first surface and an opposing second surface (as depicted in Fig. 2, the first surface is the surface of support element 14 facing away from opaque element 18,19,20 and the second surface is the surface of support element 14 facing toward opaque element 18,19,20), the first surface having an adhesive applied thereto to facilitate adhering the support element to the user (as depicted in Fig. 2, the first surface has adhesive layer 28 which is exposed when protective strip 30 is removed), the first surface having a generally planar configuration extending between an inner edge and an outer edge (see Fig. 2; Examiner respectfully notes that the limitation “generally planar configuration” can be interpreted broadly); and
wherein at least a portion of the inner surface of the opaque element is attached to at least a portion of the second surface of the support element (see Fig. 2).
Russell does not expressly disclose a sleep mask apparatus wherein the opaque element and the opening of the support element collectively defining a void extending from the first surface of the support element to the inner surface of the opaque element, the void being placeable over the user's eyes.
However, Kitayama teaches a sleep mask apparatus (4 of Figs. 5-7) (col. 1, lines 5-9) wherein the opening of a support element (3) defines a void extending from the first surface of the support element to the inner surface of a body element (1) (see Figs. 5-7), the void being placeable over the user’s eyes (col. 1, lines 5-9; col. 2, lines 49-55).
col. 1, lines 5-9).

Regarding claim 22, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus wherein the void is configured such that placement of the void over the user's eyes results in at least a portion of the user's eyelids protruding into the void (see Figs. 5-7 of Kitayama; col. 1, lines 5-9 and col. 2, lines 49-55 of Kitayama).

Regarding claim 23, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus wherein the opaque element extends over the opening and is spaced from the first surface of the support element (see Figs. 5-7 of Kitayama; col. 1, lines 5-9 and col. 2, lines 49-55 of Kitayama).

Regarding claim 26, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus wherein the opaque element and the support element are fused together to form an integral structure (col. 3, lines 64 – col. 4, line 12 of Russell; adhesive 26 of Russell is considered to fuse support element 14 to opaque element 18,19,20, thus forming an integral structure; Examiner respectfully notes that the disclosure does not recite any particular type of fusing such as thermal bonding, etc.).

Regarding claim 29, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus wherein a peripheral contour of the support element includes a nose section to accommodate the anatomy of the user's nose (see Figs. 4-5 of Russell).

Regarding claim 31, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus further comprising a tear-away liner (30 of Russell) detachably coupled to the support element and configured to cover the adhesive when coupled to the support element (see Fig. 2 of Russell; col. 4, lines 3-16 of Russell).

Regarding claim 32, Russell discloses a sleep mask apparatus (10 of Figs. 1-2 and 4-5) (col. 1, lines 31-68) for covering a user’s eyes (see Figs. 4-5), the sleep mask apparatus comprising: 
a main body attachable to the user and having an opaque member (18,19,20) and an adhesive member (14), the opaque member having an inner (16) and opposed outer surface (12), the adhesive member having a first surface having an adhesive (28) and an opposed second surface (26) spaced at a distance from the first surface (as depicted in Fig. 2, second surface 26 is spaced from the face of 28 via layer 25), the see Figs. 1-2);
Russell does not expressly disclose a sleep mask apparatus with the main body defining a void extending from the first surface of the adhesive member to the inner surface of the opaque member, the void being sized and structured to be placeable over both of the user's eyes to provide a space over the user's eyes when the sleep mask apparatus is worn by the user; and wherein when the main body is extended over the user's eyes, the inner surface of the opaque member facing the user is spaced at the distance from the first surface of the adhesive member to avoid contacting a user's eyelids.
However, Kitayama teaches a sleep mask apparatus (4 of Figs. 5-7) (col. 1, lines 5-9) with a main body defining a void (see Figs. 6-7) extending from the first surface of a support member (3) to the inner surface of a body member (1), the void being sized and structured to be placeable over both of the user's eyes to provide a space over the user's eyes when the sleep mask apparatus is worn by the user (see Figs. 5-7; col. 1, lines 5-9; col. 2, lines 49-55); and wherein when the main body is extended over the user's eyes, the inner surface of the opaque member facing the user is spaced at the distance from the first surface of the adhesive member to avoid contacting a user's eyelids (see Figs. 5-7; col. 1, lines 5-9; col. 2, lines 49-55).
Russell and Kitayama teach analogous inventions in the field of sleep masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleep mask of Russell to include a void as taught by Kitayama because Kitayama teaches that this configuration is known in the art col. 1, lines 5-9).

Regarding claim 33, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus wherein the main body is configured such that placement of the main body over the user's eyes results in at least a portion of the user's eyelids protruding into the void (see Figs. 5-7 of Kitayama; col. 1, lines 5-9 and col. 2, lines 49-55 of Kitayama).

Regarding claim 34, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus wherein the main body includes an opening, the adhesive member at least partially circumnavigating the opening and the opaque member extending over the opening (see Fig. 1 of Russell; see Figs. 5-7 of Kitayama; col. 1, lines 5-9 and col. 2, lines 49-55 of Kitayama).

Regarding claim 38, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask apparatus wherein a peripheral contour of the main body includes a nose section to accommodate the anatomy of the user's nose (see Figs. 4-5 of Russell).

Regarding claim 40, Russell discloses a sleep mask (10 of Figs. 1-2 and 4-5), comprising:
14) defining an opening (see Fig. 1), said flexible member comprising:
	an inner surface for contacting a wearer's face (as depicted in Fig. 2, the inner surface is the surface of support element 14 facing away from opaque member 18,19,20; col. 4, lines 3-16), said inner surface having a generally planar configuration extending between an inner edge and an outer edge (see Fig. 2; Examiner respectfully notes that the limitation “generally planar configuration” can be interpreted broadly) and including at least one adhesive region (28), said adhesive region including adhesive for releasably securing the inner surface to a wearer's face (col. 4, lines 3-16); and
	an opposed outer surface to said inner surface (the outer surface is the surface of support element 14 facing toward opaque member 18,19,20);
an opaque member (18,19,20) having an inner (16) and opposed outer surface (12) (see Figs. 1-2 and 4-5); and
wherein at least a portion of the outer surface of the flexible member is attached to at least a portion of the inner surface of the opaque member (see Fig. 2), 
Russell does not expressly disclose a sleep mask wherein the flexible member and the opaque member collectively defining a void extending from the inner surface of the opaque member to the inner surface of the flexible member such that the inner surface of the opaque member is spaced from the inner surface of the4Application No.: 16/366,950 Response to Office Action of September 15, 2020Attorney Docket: AJITB-002Cflexible member to avoid contacting a user's eyelids when the sleep mask is placed over the user's eyes.
However, Kitayama teaches a sleep mask (4 of Figs. 5-7) with a flexible member (3) and a body member (1) collectively defining a void (see Figs. 6-7) extending from the inner surface of the opaque member to the inner surface of the flexible member see Figs. 5-7; col. 1, lines 5-9; col. 2, lines 49-55).
Russell and Kitayama teach analogous inventions in the field of sleep masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleep mask of Russell to include a void as taught by Kitayama because Kitayama teaches that this configuration is known in the art and permits good sleep by providing a mask that comfortably fits a face without contacting the eyeballs of a wearer (col. 1, lines 5-9).

Regarding claim 41, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask wherein the flexible member and the opaque member are configured such that the user's eyelids protrude into the void when the void is disposed over the user's eyes (see Figs. 5-7 of Kitayama; col. 1, lines 5-9 and col. 2, lines 49-55 of Kitayama).

Regarding claim 42, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask wherein the opening in the flexible member is a single opening (see Fig. 1 of Russell; see Fig. 5 of Kitayama).

Regarding claim 43, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) further teaches a sleep mask wherein the at least one see Figs. 1-2 of Russell).

Claims 24, 25, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Kitayama (as applied to claim 21 regarding claims 24 and 25 and as applied to claim 32 regarding claims 35 and 36) and in further view of USPN 8,458,812 Kayerod.
Regarding claim 24, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) teaches a sleep mask apparatus as claimed in claim 21.
The modified invention of Russell does not expressly teach a sleep mask apparatus wherein a portion of the opaque element extends beyond an outer periphery of the support element.
However, Kayerod teaches an eye mask (8 of Fig. 17) wherein a portion (14) of a main body extends beyond an outer periphery of a support element (11) (see Fig. 17; col. 10, lines 35-64).
Russell, Kitayama, and Kayerod teach analogous inventions in the field of eye masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Russell to include a portion extending beyond an outer periphery of the support element as taught by Kayerod because Kayerod teaches that this configuration is known in the art and beneficial for aiding in applying and removing an adhesive eye mask from a wearer (col. 10, lines 35-64).

Regarding claim 25, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) teaches a sleep mask apparatus as claimed in claim 21.
The modified invention of Russell does not expressly teach a sleep mask apparatus wherein a portion of the opaque element extends beyond an outer periphery of the support element.
However, Kayerod teaches an eye mask (8 of Fig. 17) wherein a portion (14) of a main body extends beyond an outer periphery of a support element (11) (see Fig. 17; col. 10, lines 35-64).
Russell, Kitayama, and Kayerod teach analogous inventions in the field of eye masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Russell to include a portion extending beyond an outer periphery of the support element as taught by Kayerod because Kayerod teaches that this configuration is known in the art and beneficial for aiding in applying and removing an adhesive eye mask from a wearer (col. 10, lines 35-64).
The modified invention of Russell (i.e. Russell in view of Kitayama and Kayerod, as detailed above) teaches a sleep mask apparatus with a single portion of a main body that extends beyond an outer periphery of the support element (see Fig. 17 of Kayerod).
The modified invention of Russell does not expressly disclose a sleep mask apparatus wherein a main body element includes a pair of opposed side portions extending beyond an outer periphery of the support element at respective opposed ends of the support element.
see MPEP 2144.04).

Regarding claim 35, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) teaches a sleep mask apparatus as claimed in claim 32.
The modified invention of Russell does not expressly teach a sleep mask apparatus wherein a portion of the opaque element extends beyond an outer periphery of the flexible member.
However, Kayerod teaches an eye mask (8 of Fig. 17) wherein a portion (14) of a main body extends beyond an outer periphery of a flexible member (11) (see Fig. 17; col. 10, lines 35-64).
Russell, Kitayama, and Kayerod teach analogous inventions in the field of eye masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Russell to include a portion extending beyond an outer periphery of the flexible member as taught by Kayerod because Kayerod teaches that this configuration is known in the art and beneficial for aiding in applying and removing an adhesive eye mask from a wearer (col. 10, lines 35-64).

Regarding claim 36, the modified invention of Russell (i.e. Russell in view of Kitayama, as detailed above) teaches a sleep mask apparatus as claimed in claim 32.
The modified invention of Russell does not expressly teach a sleep mask apparatus wherein a portion of the opaque element extends beyond an outer periphery of the flexible member.
However, Kayerod teaches an eye mask (8 of Fig. 17) wherein a portion (14) of a main body extends beyond an outer periphery of a flexible member (11) (see Fig. 17; col. 10, lines 35-64).
Russell, Kitayama, and Kayerod teach analogous inventions in the field of eye masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Russell to include a portion extending beyond an outer periphery of the flexible member as taught by Kayerod because Kayerod teaches that this configuration is known in the art and beneficial for aiding in applying and removing an adhesive eye mask from a wearer (col. 10, lines 35-64).
The modified invention of Russell (i.e. Russell in view of Kitayama and Kayerod, as detailed above) teaches a sleep mask apparatus with a single portion of a main body that extends beyond an outer periphery of the flexible member (see Fig. 17 of Kayerod).
The modified invention of Russell does not expressly disclose a sleep mask apparatus wherein a main body element includes a pair of opposed side portions extending beyond an outer periphery of the flexible member at respective opposed ends of the flexible member.
see MPEP 2144.04).

Claims 27, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Kitayama (as applied to claim 21 regarding claims 27 and 28 and as applied to claim 32 regarding claim 37) an in further view of USPN 5,706,828 Shiota.
Regarding claim 27, the modified sleep mask apparatus of Russell (i.e. Russell in view of Kitayama, as detailed above) does not expressly teach a sleep mask apparatus wherein the support element includes at least one slit formed therein.
However, Shiota teaches a facemask comprising at last one slit (11a,11b,11c,11d) formed thereon (see Figs. 1-2; col. 2, lines 6-10).
Russell, Kitayama, and Shiota teach analogous inventions in the field of masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleep mask apparatus of the modified invention of Russell to include the slits as taught by Shiota because Shiota teaches that this configuration is known in the art and beneficial for allowing the mask to more closely contact the face of a user (see Figs. 1-2; col. 2, lines 6-10).

Regarding claim 28, the modified sleep mask apparatus of Russell (i.e. Russell in view of Kitayama, as detailed above) does not expressly teach a sleep mask apparatus wherein wherein the support element includes a plurality of slits formed therein.
However, Shiota teaches a facemask comprising a plurality of slits (11a,11b,11c,11d) formed thereon (see Figs. 1-2; col. 2, lines 6-10).
Russell, Kitayama, and Shiota teach analogous inventions in the field of masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleep mask apparatus of the modified invention of Russell to include the slits as taught by Shiota because Shiota teaches that this configuration is known in the art and beneficial for allowing the mask to more closely contact the face of a user (see Figs. 1-2; col. 2, lines 6-10).

Regarding claim 37, the modified sleep mask apparatus of Russell (i.e. Russell in view of Kitayama, as detailed above) does not expressly teach a sleep mask apparatus wherein the main body includes at least one slit formed therein.
However, Shiota teaches a facemask comprising at last one slit (11a,11b,11c,11d) formed thereon (see Figs. 1-2; col. 2, lines 6-10).
Russell, Kitayama, and Shiota teach analogous inventions in the field of masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleep mask apparatus of the modified invention of Russell to include the slits as taught by Shiota because Shiota teaches that see Figs. 1-2; col. 2, lines 6-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732